Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 02/18/22 has been entered.
Response to Arguments
Applicant's arguments filed 02/18/22 have been fully considered but they are not persuasive. Hayes in paragraph 0104 teaches an alternative method to use a single pass with multiple deposition units where each unit can contain powders with different materials content to enable the deposition of a powder layer with a gradation in properties across the layer, which means a plurality of deposition stage comprising pairs of the supply roll and the backup roll are provided in fact in the transport direction and the applying step is performed sequentially on each pair of the supply roll and the backup roll.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712